         Case 5:20-cv-00281-JKP-ESC Document 6 Filed 08/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


SEACOAST NATIONAL BANK,                         §
                                                §
                   Plaintiff,                   §                SA-20-CV-00281-JKP
                                                §
vs.                                             §
                                                §
HOTTIES SPORTS BAR & GRILL, INC.,               §
CHRISTIAN HAWX,                                 §
                                                §
                   Defendants.                  §

                                   SHOW CAUSE ORDER

         Before the Court is the above-styled cause of action, which was referred to the

undersigned on March 11, 2020.        The record reflects that Plaintiff requested issuance of

summons at the time of filing of its Complaint and summonses were issued on March 9, 2020.

         Under Rule 4(m) of the Federal Rules of Civil Procedure, if service of summons and

complaint is not made upon a defendant within 90 days after a complaint is filed, after giving

notice to plaintiff, the court must dismiss the action without prejudice or direct that service be

effected within a specified time. Fed. R. Civ. P. 4(m). If the plaintiff shows good cause for the

failure, the court shall extend the time for service for an appropriate period. Id. Furthermore, a

district court may dismiss an action for failure to prosecute or to comply with any order of the

court. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.1988) (per curiam); Fed. R. Civ. P.

41(b).

         Based on a filing date of March 9, 2020, Plaintiff had until June 7, 2020 to serve its

Complaint and summonses on Defendants.          If Plaintiff has served its Complaint on these

Defendants, Plaintiff has failed to file any proof of service with the Court. Accordingly, the

Court will order Plaintiff to show cause as to why this case should not be dismissed for want of


                                                1
       Case 5:20-cv-00281-JKP-ESC Document 6 Filed 08/13/20 Page 2 of 2




prosecution pursuant to Rule 4(m) and Rule 41(b). If Plaintiff is able to show good cause for the

failure to comply with the federal rules, the Court will extend the time for service.

       IT IS THEREFORE ORDERED that Plaintiff show cause as to why this case should

not be dismissed for want of prosecution on or before August 24, 2020.

       SIGNED this 13th day of August, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
